AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina


             J & J Sports Productions, Inc.,
                         Plaintiff
                            v.                                             Civil Action No.       3:17-02939-JMC

      Christopher V. Lawson, doing business as,
          The Lake House at Lake Carolina,
                     Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O the plaintiff, J&J Sports Productions, Inc., recover from the defendant, Christopher V. Lawson, doing business as,
The Lake House at Lake Carolina, the amount of Thirty-Two Thousand, One Hundred Fifteen and 00/100 ($32,115.00)
Dollars in damages, attorney’s fees, and costs. Post Judgment interest shall run at a rate of 2.32 %.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                       .
  other:

This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having granted the
plaintiff’s motion for default judgment.


Date: May 21, 2019                                                        CLERK OF COURT


                                                                                               s/Angie Snipes
                                                                                       Signature of Clerk or Deputy Clerk
